UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-6175



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RODNEY H. WILLIAMS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:01-cr-00231-RAJ; 2:04-cv-00129-RAJ)


Submitted:   March 7, 2007                 Decided:   April 4, 2007


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rodney H. Williams, Appellant Pro Se.     Stephen Westley Haynie,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Rodney H. Williams appeals the district court’s order

denying his motion for transcripts at Government expense.    We have

reviewed the record and the district court order and affirm on the

reasoning of the district court.   See United States v. Williams,

Nos. 2:01-cr-00231-RAJ; 2:04-cv-00129-RAJ (E.D. Va. Jan. 18, 2007).

We deny Williams’ motion for appointment of counsel.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                            AFFIRMED




                              - 2 -